Ex. 10.1

 

FIFTH AMENDMENT

 

THIS FIFTH AMENDMENT (this “Amendment”) dated as of March 21, 2003 to the Credit
Agreement referenced below is by and among Medical Staffing Network, Inc., a
Delaware corporation (the “Borrower”), Medical Staffing Holdings, LLC, a
Delaware limited liability company (the “Parent”), the Subsidiaries of the
Borrower identified as “Guarantors” on the signature pages hereto (together with
the Parent, the “Guarantors”), the Lenders identified on the signature pages
hereto and Bank of America, N.A., as Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, a $120 million credit facility has been extended to the Borrower
pursuant to the terms of that Credit Agreement (as amended, modified and
supplemented from time to time, the “Credit Agreement”) dated as of October 26,
2001 among the Borrower, the Guarantors, the Lenders, LaSalle Bank, National
Association, as syndication agent, and General Electric Capital Corporation,
Barclays Bank, PLC, and Antares Capital Corporation, as co-documentation agents,
and Bank of America, N.A., as Administrative Agent;

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement;

 

WHEREAS, the requested modifications require the approval of the Required
Lenders; and

 

WHEREAS, the Required Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Capitalized Terms.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings provided to such terms in the
Credit Agreement.

 

2.             Amendments.

 

(a)           The following definitions in Section 1.1 of the Credit Agreement
are amended to read as follows:

 

“Commitments” means the commitment of each Lender with respect to the Revolving
Committed Amount and the Tranche A-1 Term Loan Committed Amount, the Tranche A-2
Term Loan Committed Amount and the commitment of the Swing Line Lender with
respect to the Swing Line Committed Amount.

 

“Effective Date” means (a) solely for purposes of Section 2.4, the date
specified in the applicable New Commitment Agreement(s) and (b) for all other
purposes, July 5, 2002, the effective date of Amendment No. 2 to this Credit
Agreement.

 

“Principal Amortization Payment” means (a) a principal payment on the Tranche
A-1 Term Loans as set forth in Section 2.3(c) and (b) a principal payment on the
Tranche A-2 Term Loans as set forth in Section 2.4(c).

 

“Tranche A Term Loan Commitment Percentage” means, for each Lender, the Tranche
A-1 Term Loan Commitment Percentage and/or the Tranche A-2 Term Loan Commitment
Percentage, as the context requires.

 

“Tranche A Term Loan Committed Amount” means the Tranche A-1 Term Loan Committed
Amount and/or the Tranche A-2 Term Loan Committed Amount, as the context
requires.

 

“Tranche A Term Loans” means the Tranche A-1 Term Loans and/or the Tranche A-2
Term Loans, as the context requires.

 

“Tranche A Term Note” or “Tranche A Term Notes” means the Tranche A-1 Term
Note(s) and/or the Tranche A-2 Term Note(s), as the context requires.

--------------------------------------------------------------------------------


 

(b)           The following definitions are added to Section 1.1 of the Credit
Agreement:

 

“New Commitment Agreement” means a New Commitment Agreement in the form of
Exhibit 2.4(e) hereto.

 

“Tranche A-1 Term Loan Commitment Percentage” means, for each Lender, the
percentage identified as its Tranche A-1 Term Loan Commitment Percentage on
Schedule 1.1(a), as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 11.3.

 

“Tranche A-1 Term Loan Committed Amount” means SEVENTY-SEVEN MILLION DOLLARS
($77,000,000).

 

“Tranche A-1 Term Loans” means the Tranche A-1 Term Loans made to the Borrower
pursuant to Section 2.3.

 

“Tranche A-1 Term Note” or “Tranche A-1 Term Notes” means the promissory notes
of the Borrower in favor of each of the Lenders evidencing the Tranche Tranche
A-1 Term Loans provided pursuant to Section 2.3, individually or collectively,
as appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time and as evidenced in the form of
Exhibit 2.3(d).

 

“Tranche A-2 Term Loan Commitment Percentage” means as of any date of
determination for each Lender the percentage obtained by dividing the Tranche
A-2 Term Loan Commitment of such Lender by the Tranche A-2 Term Loan Committed
Amount, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 11.3.

 

“Tranche A-2 Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Tranche A-2 Term Loans to the Borrower at the
time and in the amount specified in its New Commitment Agreement.

 

“Tranche A-2 Term Loan Committed Amount” means the lesser of (a) the sum of the
Tranche A-2 Term Loan Commitments of all the Lenders and (b) THIRTEEN MILLION
DOLLARS ($13,000,000).

 

“Tranche A-2 Term Loans” means the Tranche A-2 Term Loans made to the Borrower
pursuant to Section 2.4.

 

“Tranche A-2 Term Note” or “Tranche A-2 Term Notes” means the promissory notes
of the Borrower in favor of each of the Lenders evidencing the Tranche A-2 Term
Loans provided pursuant to Section 2.4, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time and as evidenced in the form of
Exhibit 2.4(d).

 

(c)           Schedule 1.1(a) to the Credit Agreement is amended in its entirety
to read as set forth in Schedule 1.1(a) attached hereto.

 

(d)           New Exhibits 2.4(d) and 2.4(e) are hereby added to the Credit
Agreement to read as set forth in Exhibit 2.4(d) and Exhibit 2.4(e) attached
hereto.

 

(e)           All references in Exhibit 2.4(d), Exhibit 2.6 and Exhibit 11.3(b)
to the Credit Agreement to “Tranche B Term Loan” and “Tranche B Term Loans” are
hereby amended to read as “Tranche A-2 Term Loan” and “Tranche A-2 Term Loans”,
respectively.

 

(f)            All references in Section 2.3 of the Credit Agreement and in
Exhibit 2.6 and Exhibit 11.3(b) to the Credit Agreement to “Tranche A Term
Loan”, “Tranche A Term Loans”, “Tranche A Term Loan Commitment Percentage”,
“Tranche A Term Loan Committed Amount”, “Tranche A Term Note” and “Tranche A
Term Notes” are hereby amended to read as “Tranche A-1 Term Loan”, “Tranche A-1
Term Loans”, “Tranche A-1 Term Loan

 

2

--------------------------------------------------------------------------------


Commitment Percentage”, “Tranche A-1 Term Loan Committed Amount”, “Tranche A-1
Term Note” and “Tranche A-1 Term Notes”, respectively.

 

(g)           Section 2.3(c) of the Credit Agreement is amended to read as
follows:

 

(c)           Amortization.  The principal amount of the Tranche A-1 Term Loans
shall be repaid in quarterly installments in the amounts and on the dates set
forth below:

 

Payment Date

 

Payment Amount

 

 

 

 

 

March 31, 2003

 

$2,598,750

 

June 30, 2003

 

$2,598,750

 

September 30, 2003

 

$2,598,750

 

December 31, 2003

 

$2,598,750

 

March 31, 2004

 

$5,486,250

 

June 30, 2004

 

$5,486,250

 

September 30, 2004

 

$5,486,250

 

December 31, 2004

 

$5,486,250

 

March 31, 2005

 

$7,170,625

 

June 30, 2005

 

$7,170,625

 

September 30, 2005

 

$7,170,625

 

December 31, 2005

 

$7,170,625

 

March 31, 2006

 

$3,994,375

 

June 30, 2006

 

$3,994,375

 

September 30, 2006

 

$3,994,375

 

October 26, 2006

 

Outstanding Principal Balance of the Tranche A-1 Term Loan

 

 

(h)           A new Section 2.4 is added to the Credit Agreement to read as
follows:

 

2.4           Tranche A-2 Term Loans.

 

                                                                (a)          
Tranche A-2 Term Loan.  Subject to the terms and conditions set forth herein
(including Section 2.4(e) below), each Lender severally agrees to make available
to the Borrower from time to time prior to December 31, 2003 on the applicable
Effective Date a term loan (collectively, the “Tranche A-2 Term Loans”) to the
Borrower, in Dollars, in an amount equal to such Lender’s Tranche A-2 Term Loan
Commitment; provided that the aggregate amount of all such Tranche A-2 Term
Loans made shall not exceed the Tranche A-2 Term Loan Committed Amount.  Once
repaid, Tranche A-2 Term Loans cannot be reborrowed.

 

                                                                (b)          
Funding of Tranche A-2 Term Loans.  On the applicable Effective Date, each
applicable Lender will make its applicable Tranche A-2 Term Loan Commitment
available to the Administrative Agent by deposit, in Dollars and in immediately
available funds, at the offices of the Administrative Agent at its principal
office in Charlotte, North Carolina or at such other address as the
Administrative Agent may designate in writing.  The amount of such Tranche A-2
Term Loans will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office of
the Administrative Agent, to the extent the amount of such Tranche A-2 Term
Loans are made available to the Administrative Agent.  Tranche A-2 Term Loans
may be made as Eurodollar Loans or Base Rate Loans.

 

                                                                No Lender shall
be responsible for the failure or delay by any other Lender in its obligation to
make a Tranche A-2 Term Loan hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder.  If the Administrative Agent shall have
received an executed New Commitment Agreement (whether an original or via
telecopy) from a Lender, the Administrative Agent may assume that such Lender
has or will make the amount of its Tranche A-2 Term Loans available to the
Administrative Agent on the applicable Effective Date, and the Administrative
Agent in reliance upon such assumption, may (in its sole discretion but without
any obligation to do so) make available

 

3

--------------------------------------------------------------------------------


 

to the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover such corresponding amount from such Lender.  If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrower at the applicable rate for such
Tranche A-2 Term Loan and (ii) from a Lender at the Federal Funds Rate if paid
within two Business Days of the date of drawing and thereafter at a rate equal
to the Base Rate.

 

(c)           Amortization.   The principal amount of the Tranche A-2 Term Loans
shall be repaid in quarterly payments on the dates set forth below:

 

Principal Amortization Payment

Dates

 

Tranche A-2 Term Loan Principal Amortization Payment Amount (expressed as a
percentage of outstanding Tranche A-2 Term Loans outstanding on December 31,
2003)

 

 

 

 

March 31, 2004

 

7.5

%

June 30, 2004

 

7.5

%

September 30, 2004

 

7.5

%

December 31, 2004

 

7.5

%

March 31, 2005

 

7.5

%

June 30, 2005

 

7.5

%

September 30, 2005

 

7.5

%

December 31, 2005

 

7.5

%

March 31, 2006

 

10

%

June 30, 2006

 

10

%

September 30, 2006

 

10

%

October 26, 2006

 

Outstanding Principal Balance of the Tranche A-2 Term Loan

 

(d)           Tranche A-2 Term Notes.  The portion of the Tranche A-2 Term Loan
made by each Lender shall be evidenced by a duly executed promissory note of the
Borrower to such Lender in an original principal amount equal to such Lender’s
Tranche A-2 Term Loan Commitment and substantially in the form of Exhibit
2.4(d).

 

(e)           Additional Procedures for Requesting Tranche A-2 Term Loans.  The
Borrower may at any time and from time to time prior to December 31, 2003, upon
prior written notice by the Borrower to the Administrative Agent, request
borrowings of  Tranche A-2 Term Loans in an aggregate amount not to exceed the
Tranche A-2 Term Loan Committed Amount from any existing Lender or from any
other Person reasonably acceptable to the Administrative Agent; provided that:

 

(i)            any such borrowing shall be in a minimum principal amount of $5
million and in integral multiples of $1 million in excess thereof;

 

(ii)           no Default or Event of Default shall be continuing at the time of
any such borrowing;

 

(iii)          prior to any such borrowing the Borrower shall have delivered to
the Administrative Agent a certificate of its chief financial officer
demonstrating that the ratio of (A) Funded Indebtedness of the Credit Parties
and their Subsidiaries on a consolidated basis on the date of such borrowing
(including, for purposes hereof, the amount of such borrowing) to (B)

 

4

--------------------------------------------------------------------------------


 

EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.1(a) or
(b), is less than 2.0 to 1.0;

 

(iv)          no existing Lender shall be under any obligation to issue a
Tranche A-2 Term Loan Commitment and any such decision whether to issue a
Tranche A Term Loan Commitment shall be in such Lender’s sole and absolute
discretion; and

 

(v)           the Borrower and such lender shall have executed and delivered to
the Administrative Agent a New Commitment Agreement.

 

                (i)            Voluntary Prepayments.  The phrase “any
prepayment of the Tranche A Term Loan shall be applied ratably to the remaining
Principal Amortization Payments thereof”  in Section 3.3(a) of the Credit
Agreement is hereby amended to read as “any prepayment of the Tranche A-1 Term
Loan or the Tranche A-2 Term Loan shall be applied ratably to the Tranche A-1
Term Loan and the Tranche A-2 Term Loan (in each case ratably to the remaining
Principal Amortization Payments thereof)”.

 

                (j)            Mandatory Prepayments.  The phrases “to the
Tranche A Term Loans (to the remaining Principal Amortization Payments in
inverse order of maturities thereof)”  and “and Tranche A Term Loans (to the
remaining Principal Amortization Payments in inverse order of maturities
thereof)” in Section 3.3(c) of the Credit Agreement are hereby amended to read
as “ratably to the Tranche A-1 Term Loans (to the remaining Principal
Amortization Payments in inverse order of maturities thereof) and the Tranche
A-2 Term Loans (to the remaining Principal Amortization Payments in inverse
order of maturities thereof)” and “, Tranche A-1 Term Loans (to the remaining
Principal Amortization Payments in inverse order of maturities thereof) and the
Tranche A-2 Term Loans (to the remaining Principal Amortization Payments in
inverse order of maturities thereof)”, respectively.

 

(k)           Section 7.11(c) of the Credit Agreement is amended to read as
follows:

 

(c)           EBITDA.  EBITDA, as of the end of each fiscal quarter of the
Borrower, for each period set forth below shall not be less than (i) $40,000,000
for the twelve month period ending March 31, 2003, (ii) $40,000,000 for the
twelve month ending June 30, 2003, (iii) $40,000,000 for the twelve month period
ending September 30, 2003, (iv) $40,000,000 for the twelve month period ending
December 31, 2003 and (v) $50,000,000 for each twelve month period thereafter.

 

                3.             Covenants.  The Credit Parties covenant and agree
to furnish to the Administrative Agent (a) by no later than April 26, 2003 an
opinion of counsel to the Credit Parties with respect to this Amendment in form
and substance reasonably satisfactory to the Administrative Agent and (b) by no
later than March 25, 2003 original counterparts to this Amendment duly executed
by the Credit Parties.  The failure to comply with the covenant in this Section
3 shall constitute an immediate Event of Default.

 

4.             Conditions Precedent.  This Amendment shall become effective
immediately upon receipt by the Administrative Agent of each of the following,
in form and substance satisfactory to the Administrative Agent:

 

(a)           counterparts of this Amendment duly executed by the Credit
Parties;

 

(b)           counterparts of this Amendment duly executed by the requisite
Lenders;

 

(c)           new Tranche A-1 Term Notes in favor of each of the Lenders duly
executed by the Borrower;

 

(d)           certified copies of resolutions of the board of directors of each
of the Credit Parties approving this Amendment and authorizing the execution and
delivery hereof; and

 

(e)           payment by the Borrower of all fees and expenses owing to the
Administrative Agent and the Lenders in connection with this Amendment.

 

5

--------------------------------------------------------------------------------


 

                5.             Reaffirmation of Representations and Warranties. 
The Borrower affirms that the representations and warranties set forth in the
Credit Agreement and the other Credit Documents (as hereby amended) are true and
correct as of the date hereof (except those that expressly relate to an earlier
period).

 

                6.             Reaffirmation of Guaranty.  Each Guarantor (i)
acknowledges and consents to all of the terms and conditions of this Amendment,
(ii) affirms all of its obligations under the Credit Documents and (iii) agrees
that this Amendment and all documents executed in connection herewith do not
operate to reduce or discharge such Guarantor’s obligations under the Credit
Agreement or the other Credit Documents.

 

                7.             Reaffirmation of Security Interests.  The
Borrower and each Guarantor (i) affirms that each of the Liens granted in or
pursuant to the Credit Documents are valid and subsisting and (ii) agrees that
this Amendment shall in no manner impair or otherwise adversely effect any of
the Liens granted in or pursuant to the Credit Documents.

 

                8.             No Other Changes.  Except as modified hereby, all
of the terms and provisions of the Credit Agreement and the other Credit
Documents (including schedules and exhibits thereto) shall remain in full force
and effect.

 

                9.             Counterparts.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart.  Delivery of
an executed counterpart of this Amendment by telecopy by any party hereto shall
be effective as such party’s original executed counterpart and shall constitute
a representation that such party’s original executed counterpart will be
delivered.

 

                10.           No Novation.  The execution and delivery of this
Amendment shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders under the Credit Agreement based on any facts
or events occurring or existing prior to the execution and delivery of this
Amendment. On the date hereof, the credit facilities described in the Credit
Agreement shall be amended and supplemented as described in this Amendment, and
all loans and other obligations of the Borrower and Guarantors outstanding as of
the date hereof under the Credit Agreement shall be deemed to be loans and
obligations outstanding under the Credit Agreement as amended, without further
action by any Person.

 

                11.           Governing Law.  This Amendment shall be deemed to
be a contract made under, and for all purposes shall be construed in accordance
with, the laws of the State of New York.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

 

BORROWER:

 

 

MEDICAL STAFFING NETWORK, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jeff Jacobsen

 

 

 

Name:

Jeff Jacobsen

 

 

 

Title:

Executive Vice President

 

 

 

 

 

GUARANTORS:

 

 

MEDICAL STAFFING HOLDINGS, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Medical Staffing Network Holdings, Inc.

 

 

 

 

(formerly known as MSN Holdings, Inc.),

 

 

 

 

a Delaware corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Little

 

 

 

 

Name:

Kevin Little

 

 

 

 

Title:

CFO

 

 

[Signature Pages Continue]

 

7

--------------------------------------------------------------------------------


 

AGENT:

 

 

BANK OF AMERICA, N.A., in its capacity as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Suzeanna Wan

 

 

 

Name:

Suzeanna Wan

 

 

 

Title:

AVP

 

 

 

 

LENDERS:

 

 

BANK OF AMERICA, N.A., in its capacity as a Lender

 

 

 

 

 

 

 

By:

/s/ Larry J. Gordon

 

 

 

Name:

Larry J. Gordon

 

 

 

Title:

Principal

 

 

 

 

 

 

 

LASALLE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Jody Staszesky

 

 

 

Name:

Jody Staszesky

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jay Sepanski

 

 

 

Name:

Jay Sepanski

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

ANTARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

JP MORGAN CHASE BANK, as trustee of the

 

 

 

ANTARES FUNDING TRUST created under

 

 

 

the Trust Agreement dated as of November 30, 1999

 

 

 

 

 

 

 

By:

/s/ Jim Ely

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

 

 

 

By:

/s/ Jim Ely

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Pages Continue]

 

8

--------------------------------------------------------------------------------


 

 

VAN KAMPEN PRIME RATE INCOME TRUST

 

 

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

 

 

By:

/s/ Brad Langs

 

 

Name:

Brad Langs

 

 

Title:

Executive Director

 

 

 

 

VAN KAMPEN SENIOR INCOME TRUST

 

 

 

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

 

 

By:

/s/ Brad Langs

 

 

Name:

Brad Langs

 

 

Title:

Executive Director

 

 

 

 

VAN KAMPEN SENIOR FLOATING RATE FUND

 

 

 

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

 

 

By:

/s/ Brad Langs

 

 

Name:

Brad Langs

 

 

Title:

Executive Director

 

 

 

 

MARINER CDO 2002, LTD.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

COMMITMENT PERCENTAGES

 

Notice Address

 

Revolving Commitment

 

Revolving Loan Commitment Percentage

 

Tranche A-1 Term Loan Commitment

 

Tranche A-1 Term Loan Commitment Percentage

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

3,500,000

 

23.333333333

%

$

0

 

0

%

 

 

 

 

 

 

 

 

 

 

Operations Contact

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

101 N. Tryon Street, 15th Floor NC1-001-15-04

 

 

 

 

 

 

 

 

 

Charlotte, NC 28255

 

 

 

 

 

 

 

 

 

Attn:  Lynne Cole, Agency Services

 

 

 

 

 

 

 

 

 

Telephone:  704-386-9068

 

 

 

 

 

 

 

 

 

Facsimile: 704-409-0003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

100 North Tryon Street, 13th Floor

 

 

 

 

 

 

 

 

 

Mail Code:  NC1-007-13-06

 

 

 

 

 

 

 

 

 

Charlotte, NC  28255-0001

 

 

 

 

 

 

 

 

 

Attn:  Larry Gordon

 

 

 

 

 

 

 

 

 

Telephone:  704-388-1115

 

 

 

 

 

 

 

 

 

Facsimile: 704-409-0563

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

100 North Tryon Street, 13th Floor

 

 

 

 

 

 

 

 

 

Mail Code:  NC1-007-13-06

 

 

 

 

 

 

 

 

 

Charlotte, NC  28255-0001

 

 

 

 

 

 

 

 

 

Attn:  Molly Schugel

 

 

 

 

 

 

 

 

 

Telephone:  704-386-7745

 

 

 

 

 

 

 

 

 

Facsimile: 704-409-0176

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Notice Address

 

Revolving Commitment

 

Revolving Loan Commitment Percentage

 

Tranche A-1 Term Loan Commitment

 

Tranche A-1 Term Loan Commitment Percentage

 

 

 

 

 

 

 

 

 

 

 

General Electric Capital Corporation

 

$

4,000,000

 

26.666666667

%

$

19,750,000

 

25.649350649

%

 

 

 

 

 

 

 

 

 

 

Operations Contact:

 

 

 

 

 

 

 

 

 

General Electric Capital Corporation

 

 

 

 

 

 

 

 

 

500 West Monroe Street

 

 

 

 

 

 

 

 

 

Chicago, IL 60611

 

 

 

 

 

 

 

 

 

Attn:  Todd Linehan

 

 

 

 

 

 

 

 

 

Telephone: 312-441-6767

 

 

 

 

 

 

 

 

 

Facsimile: 312-441-7367

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact

 

 

 

 

 

 

 

 

 

General Electric Capital Corporation

 

 

 

 

 

 

 

 

 

500 West Monroe Street, 29th Floor

 

 

 

 

 

 

 

 

 

Chicago, IL 60611

 

 

 

 

 

 

 

 

 

Attn:  Sophia Taylor

 

 

 

 

 

 

 

 

 

Telephone:  312-441-7196

 

 

 

 

 

 

 

 

 

Facsimile: 312-441-7598

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LaSalle Bank National Association

 

$

2,500,000

 

16.666666667

%

$

17,750,000

 

23.051948052

%

 

 

 

 

 

 

 

 

 

 

Operations Contact

 

 

 

 

 

 

 

 

 

LaSalle Bank National Association

 

 

 

 

 

 

 

 

 

135 South LaSalle Street, Suite 1425

 

 

 

 

 

 

 

 

 

Chicago, IL 60603

 

 

 

 

 

 

 

 

 

Attn:  Margaret Henderson

 

 

 

 

 

 

 

 

 

Telephone:  312-904-1254

 

 

 

 

 

 

 

 

 

Facsimile: 312-904-6373

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact

 

 

 

 

 

 

 

 

 

LaSalle Bank National Association

 

 

 

 

 

 

 

 

 

135 South LaSalle Street, Suite 826

 

 

 

 

 

 

 

 

 

Chicago, IL 60603

 

 

 

 

 

 

 

 

 

Attn:  Dana Friedman

 

 

 

 

 

 

 

 

 

Telephone:  312-904-6583

 

 

 

 

 

 

 

 

 

Facsimile: 312-904-6457

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Notice Address

 

Revolving Commitment

 

Revolving Loan Commitment Percentage

 

Tranche A-1 Term Loan Commitment

 

Tranche A-1 Term Loan Commitment Percentage

 

 

 

 

 

 

 

 

 

 

 

Antares Capital Corporation

 

$

2,500,000

 

16.666666667

%

$

6,750,000

 

8.766233766

%

 

 

 

 

 

 

 

 

 

 

Operations Contact

 

 

 

 

 

 

 

 

 

Antares Capital Corporation

 

 

 

 

 

 

 

 

 

311 S. Wacker Drive, Suite 6400

 

 

 

 

 

 

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

 

 

Attn:  Joyce King

 

 

 

 

 

 

 

 

 

Telephone:  312-697-3919

 

 

 

 

 

 

 

 

 

Facsimile: 312-697-3980

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact

 

 

 

 

 

 

 

 

 

Antares Capital Corporation

 

 

 

 

 

 

 

 

 

311 S. Wacker Drive, Suite 6400

 

 

 

 

 

 

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

 

 

Aatn:  Kristin Piper

 

 

 

 

 

 

 

 

 

Telephone:  312-697-3922

 

 

 

 

 

 

 

 

 

Facsimile: 312-697-3998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Antares Funding Trust

 

—

 

—

 

$

3,000,000

 

3.896103896

%

 

 

 

 

 

 

 

 

 

 

Operations Contact

 

 

 

 

 

 

 

 

 

Antares Funding Trust

 

 

 

 

 

 

 

 

 

Chase Manhattan Bank

 

 

 

 

 

 

 

 

 

600 Travis, 48th Floor

 

 

 

 

 

 

 

 

 

Houston, TX 77002

 

 

 

 

 

 

 

 

 

Attn:  Leslie Hundley

 

 

 

 

 

 

 

 

 

Telephone:  713-216-0540

 

 

 

 

 

 

 

 

 

Facsimile: 713-216-3572

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact

 

 

 

 

 

 

 

 

 

Antares Funding Trust

 

 

 

 

 

 

 

 

 

311 South Wacker Drive, Suite 6400

 

 

 

 

 

 

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

 

 

 

Attn:  Kristin Clark

 

 

 

 

 

 

 

 

 

Telephone:  312-697-3922

 

 

 

 

 

 

 

 

 

Facsimile: 312-697-3998

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Notice Address

 

Revolving Commitment

 

Revolving Loan Commitment Percentage

 

Tranche A-1 Term Loan Commitment

 

Tranche A-1 Term Loan Commitment Percentage

 

 

 

 

 

 

 

 

 

 

 

JP Morgan Chase Bank 

 

$

2,500,000

 

16.666666666

%

$

9,000,000

 

11.688311688

%

 

 

 

 

 

 

 

 

 

 

Operations Contact

 

 

 

 

 

 

 

 

 

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

 

One Chase Manhattan Plaza, 8th Floor

 

 

 

 

 

 

 

 

 

New York, NY 10081

 

 

 

 

 

 

 

 

 

Attn:  Christopher Gomes

 

 

 

 

 

 

 

 

 

Telephone: 212-552-7326

 

 

 

 

 

 

 

 

 

Facsimile:  212-552-7500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact

 

 

 

 

 

 

 

 

 

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

 

270 Park Avenue, 48th Floor

 

 

 

 

 

 

 

 

 

New York, NY 10017

 

 

 

 

 

 

 

 

 

Attn:  Jim Ely

 

 

 

 

 

 

 

 

 

Telephone:  212-270-6278

 

 

 

 

 

 

 

 

 

Facsimile:  212-270-3279

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Van Kampen Prime Rate Income Trust  

 

—

 

—

 

$

6,187,500

 

8.035714286

%

 

 

 

 

 

 

 

 

 

 

Operations Contact:

 

 

 

 

 

 

 

 

 

Van Kampen

 

 

 

 

 

 

 

 

 

One Parkview Plaza

 

 

 

 

 

 

 

 

 

Oakbrook Terrace, IL 60181

 

 

 

 

 

 

 

 

 

Attention:  Brian Buscher/Brad Lang

 

 

 

 

 

 

 

 

 

Telephone:  630-684-6283/6923

 

 

 

 

 

 

 

 

 

Facsimile:  630-684-6023  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact:

 

 

 

 

 

 

 

 

 

State Street Bank & Trust Corporate Trust Department

 

 

 

 

 

 

 

 

 

P.O. Box 778 Boston, MA 02102

 

 

 

 

 

 

 

 

 

Attn:  Kevin Cedorchuck

 

 

 

 

 

 

 

 

 

Telephone:  617-662-1229

 

 

 

 

 

 

 

 

 

Facsimile:  617-988-9670

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Notice Address

 

Revolving Commitment

 

Revolving Loan Commitment Percentage

 

Tranche A-1 Term Loan Commitment

 

Tranche A-1 Term Loan Commitment Percentage

 

 

 

 

 

 

 

 

 

 

 

Van Kampen Senior Income Trust

 

 

 

 

 

$

9,687,500

 

12.581168831

%

 

 

 

 

 

 

 

 

 

 

Operations Contact:

 

 

 

 

 

 

 

 

 

Van Kampen

 

 

 

 

 

 

 

 

 

One Parkview Plaza

 

 

 

 

 

 

 

 

 

Oakbrook Terrace, IL 60181

 

 

 

 

 

 

 

 

 

Attention:  Brian Buscher/Brad Lang

 

 

 

 

 

 

 

 

 

Telephone:  630-684-6283/6923

 

 

 

 

 

 

 

 

 

Facsimile: 630-684-6023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact:

 

 

 

 

 

 

 

 

 

State Street Bank & Trust

 

 

 

 

 

 

 

 

 

Corporate Trust Department

 

 

 

 

 

 

 

 

 

P.O. Box 778

 

 

 

 

 

 

 

 

 

Boston, MA 02102

 

 

 

 

 

 

 

 

 

Attn:  Kevin Cedorchuck

 

 

 

 

 

 

 

 

 

Telephone:  617-662-1229

 

 

 

 

 

 

 

 

 

Facsimile: 617-988-9670

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Van Kampen Senior Floating Rate Fund

 

 

 

 

 

$

1,875,000

 

2.435064935

%

 

 

 

 

 

 

 

 

 

 

Operations Contact:

 

 

 

 

 

 

 

 

 

Van Kampen

 

 

 

 

 

 

 

 

 

One Parkview Plaza

 

 

 

 

 

 

 

 

 

Oakbrook Terrace, IL 60181

 

 

 

 

 

 

 

 

 

Attention:  Brian Buscher/Brad Lang

 

 

 

 

 

 

 

 

 

Telephone:  630-684-6283/6923

 

 

 

 

 

 

 

 

 

Facsimile: 630-684-6023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact:

 

 

 

 

 

 

 

 

 

State Street Bank & Trust

 

 

 

 

 

 

 

 

 

Corporate Trust Department

 

 

 

 

 

 

 

 

 

P.O. Box 778

 

 

 

 

 

 

 

 

 

Boston, MA 02102

 

 

 

 

 

 

 

 

 

Attn:  Kevin Cedorchuck

 

 

 

 

 

 

 

 

 

Telephone:  617-662-1229

 

 

 

 

 

 

 

 

 

Facsimile: 617-988-9670

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Notice Address

 

Revolving Commitment

 

Revolving Loan Commitment Percentage

 

Tranche A-1 Term Loan Commitment

 

Tranche A-1 Term Loan Commitment Percentage

 

 

 

 

 

 

 

 

 

 

 

Mariner CDO 2002, Ltd.

 

 

 

 

 

$

3,000,000

 

3.896103896

%

 

 

 

 

 

 

 

 

 

 

Operations Contact:

 

 

 

 

 

 

 

 

 

Mariner CDO 2002, Ltd.

 

 

 

 

 

 

 

 

 

c/o LaSalle Bank National Association

 

 

 

 

 

 

 

 

 

135 South LaSalle Street, Suite 1625

 

 

 

 

 

 

 

 

 

Chicago, IL 60603

 

 

 

 

 

 

 

 

 

Attn:  CDO Trust Services — Mariner
2002-1

 

 

 

 

 

 

 

 

 

Attn:  Heather McNally

 

 

 

 

 

 

 

 

 

Telephone:  312-904-6812

 

 

 

 

 

 

 

 

 

Facsimile:  312-904-1086

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Contact:

 

 

 

 

 

 

 

 

 

Mariner CDO 2002, Ltd.

 

 

 

 

 

 

 

 

 

c/o Antares Capital Corporation

 

 

 

 

 

 

 

 

 

311 South Wacker Drive, Suite 6400

 

 

 

 

 

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

 

 

 

 

 

Attn:  David Mahon

 

 

 

 

 

 

 

 

 

Telephone:  312-697-3959

 

 

 

 

 

 

 

 

 

Facsimile:  312-697-3998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

15,000,000

 

100.000000000

%

$

77,000,000

 

100.000000000

%

 

 

15

--------------------------------------------------------------------------------


 

Exhibit 2.4(d)

 

FORM OF TRANCHE A-2 TERM NOTE

 

Lender:

 

 

 

 

 

, 200

 

 

Principal Sum: $

 

 

 

 

 

                FOR VALUE RECEIVED, Medical Staffing Network, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) and its registered assigns, at the office of Bank
of America, N.A. (the “Administrative Agent”) as set forth in that certain
Credit Agreement dated as of October 26, 2001 among the Borrower, Medical
Staffing Holdings, LLC, the Domestic Subsidiaries of the Borrower, the Lenders
named therein (including the Lender) and Bank of America, N.A., as
Administrative Agent (as modified and supplemented and in effect from time to
time, the “Credit Agreement”), the Principal Sum set forth above (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Tranche A-2
Term Loan made by the Lender to the Borrower under the Credit Agreement), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of such Tranche A-2 Term Loan, at
such office, in like money and funds, for the period commencing on the date of
such Tranche A-2 Term Loan until such Tranche A-2 Term Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

 

                This Note is one of the Tranche A-2 Term Notes referred to in
the Credit Agreement and evidences the Tranche A-2  Term Loan made by the Lender
thereunder.  Capitalized terms used in this Tranche A-2 Term Note and not
otherwise defined shall have the respective meanings assigned to them in the
Credit Agreement and the terms and conditions of the Credit Agreement are
expressly incorporated herein and made a part hereof.

 

                The Credit Agreement provides for the acceleration of the
maturity of the Tranche A-2 Term Loan evidenced by this Tranche A-2 Term Note
upon the occurrence of certain events (and for payment of collection costs in
connection therewith) and for prepayments of such Tranche A-2 Term Loan upon the
terms and conditions specified therein.  In the event this Tranche A-2 Term Note
is not paid when due at any stated or accelerated maturity, the Borrower agrees
to pay, in addition to the principal and interest, all costs of collection,
including reasonable attorney fees.

 

                The date, amount, type, interest rate and duration of Interest
Period (if applicable) of the Tranche A-2 Term Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books; provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower to make a payment when due of any amount owing hereunder or under this
Tranche A-2 Term Note in respect of the Tranche A-2 Term Loan to be evidenced by
this Tranche A-2 Term Note, and each such recordation or endorsement shall be
prima facie evidence of such information.

 

                This Note and the Tranche A-2 Term Loan evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 11.3(c) of the Credit Agreement.

 

                THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

                IN WITNESS WHEREOF, the Borrower has caused this Tranche A-2
Term Note to be executed as of the date first above written.

 

 

 

 

 

 

 

MEDICAL STAFFING NETWORK, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

16

--------------------------------------------------------------------------------


 

Exhibit 2.4(e)

 

FORM OF NEW COMMITMENT AGREEMENT

 

Reference is made  to the Credit Agreement dated as of October 26, 2001 among
Medical Staffing Network, Inc., a Delaware corporation (the “Borrower”), Medical
Staffing Holdings, LLC, a Delaware limited liability company (the “Parent”), the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto (together with the Parent, the “Guarantors”), the Lenders identified
therein and Bank of America, N.A., as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”).  All of the defined terms in the Credit Agreement are incorporated
herein by reference.

 

                1.             Effective as of the Effective Date set forth
below, the undersigned Lender hereby confirms its Tranche A-2 Term Loan
Commitment, in an aggregate principal amount of up to the amount specified below
to make Tranche A-2 Term Loans in accordance with the provisions of Section
2.4.  If the undersigned Lender is already a Lender under the Credit Agreement,
such Lender acknowledges and agrees that such Tranche A-2 Term Loan Commitment
is in addition to any existing Commitment of such Lender under the Credit
Agreement.  If the undersigned Lender is not already a Lender under the Credit
Agreement, such Lender hereby (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
New Commitment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (b) acknowledges, agrees and
confirms that, by its execution of this New Commitment Agreement, such Lender
will, as of the Effective Date, be a party to the Credit Agreement and be bound
by the provisions of the Credit Agreement and, to the extent of its Commitment,
have the rights and obligations of a Lender thereunder and (c) attaches all
documentation required to be delivered pursuant to Section 3.13(b) of the Credit
Agreement.

 

                2.             This New Commitment Agreement shall be governed
by and construed in accordance with the laws of the State of New York.

 

Amount of new Tranche A-2 Term Loan Commitment

 

$

 

 

 

Effective Date of new Tranche A-2 Term Loan Commitment

 

                                        , 20

 

 

 

The terms set forth above

 

 

 

are hereby agreed to:

 

 

 

 

 

 

 

[LENDER]

 

 

Address for Notices:

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Ph:

 

 

 

 

Fx:

 

 

 

 

 

CONSENTED TO:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

as Administrative Agent

 

MEDICAL STAFFING NETWORK, INC.

 

 

 

By:

 

 

By:

 

Title:

 

Title:

 

17

--------------------------------------------------------------------------------